UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7806


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00399-HEH-1)


Submitted:   February 7, 2014             Decided:   February 20, 2014


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Perry, Appellant Pro Se. Stephen Wiley Miller, Assistant
United States Attorney, David Vincent Harbach, II, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest     Perry    appeals       the   district     court’s    orders

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012) and denying his motion for reconsideration.

We   have     reviewed     the     record    and   find    no     reversible   error.

Accordingly, we affirm for substantially the reasons stated by

the district court. ∗         See United States v. Goodwyn, 596 F.3d 233

(4th Cir. 2010); United States v. Perry, No. 3:08-cr-00399-HEH-1

(E.D. Va. Sept. 22, 2013; Sept. 13, 2013).                         We dispense with

oral       argument     because    the    facts    and    legal    contentions     are

adequately      presented     in    the     materials     before    this   court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




       ∗
       We note that Fed. R. Civ. P. 59(e) does not apply to a
criminal motion under 18 U.S.C. § 3582.     See United States v.
Goodwyn, 596 F.3d 233, 235 n.* (4th Cir. 2010).



                                             2